Case 4:18-cv-03451-JST Document 63-9 Filed 04/29/20 Page 1 of 24




            EXHIBIT B
                REDACTED
                To Be Filed Under Seal
     Case 4:18-cv-03451-JST Document 63-9 Filed 04/29/20 Page 2 of 24
                                CONFIDENTIAL

1                      UNITED STATES DISTRICT COURT
2       NORTHERN DISTRICT OF CALIFORNIA, OAKLAND DIVISION
3    _______________________________
4    ATARI INTERACTIVE, INC.,                     )
5                     Plaintiff,                  )
6               v.                                ) Case No.
7    REDBUBBLE, INC.,                             ) 4:18-cv-03451-JST
8                     Defendant.                  )
9    _______________________________)
10   AND RELATED ACTIONS                          )
11   _______________________________)
12
13
14           CONFIDENTIAL DEPOSITION OF ARNAUD DESHAIS
15                      San Francisco, California
16                      Tuesday, December 10, 2019
17                                    Volume I
18
19
20
21   Reported by:
22   CHRIS TE SELLE
23   CSR No. 10836
24   Job No. 3795818
25   PAGES 1 - 118

                                                                Page 1

                              Veritext Legal Solutions
                                   866 299-5127
     Case 4:18-cv-03451-JST Document 63-9 Filed 04/29/20 Page 3 of 24
                                CONFIDENTIAL

1                     UNITED STATES DISTRICT COURT
2       NORTHERN DISTRICT OF CALIFORNIA, OAKLAND DIVISION
3    _______________________________
4    ATARI INTERACTIVE, INC.,                   )
5                    Plaintiff,                 )
6               v.                              ) Case No.
7    REDBUBBLE, INC.,                           ) 4:18-cv-03451-JST
8                    Defendant.                 )
9    _______________________________)
10   AND RELATED ACTIONS                        )
11   _______________________________)
12
13
14          Confidential Deposition of ARNAUD DESHAIS,
15   Volume I, at the offices of Brown George Ross LLP, 44
16   Montgomery Street, Suite 1280, San Francisco,
17   California, beginning at 10:33 a.m. and ending at 2:46
18   p.m., on Tuesday, December 10, 2019, before Chris
19   Te Selle, Certified Shorthand Reporter No. 10836.
20
21
22
23
24
25

                                                                Page 2

                              Veritext Legal Solutions
                                   866 299-5127
    Case 4:18-cv-03451-JST Document 63-9 Filed 04/29/20 Page 4 of 24
                               CONFIDENTIAL

1




                                                               Page 20

                             Veritext Legal Solutions
                                  866 299-5127
Case 4:18-cv-03451-JST Document 63-9 Filed 04/29/20 Page 5 of 24
                           CONFIDENTIAL




                                                          Page 21

                         Veritext Legal Solutions
                              866 299-5127
Case 4:18-cv-03451-JST Document 63-9 Filed 04/29/20 Page 6 of 24
                           CONFIDENTIAL




                         Veritext Legal Solutions
                              866 299-5127
Case 4:18-cv-03451-JST Document 63-9 Filed 04/29/20 Page 7 of 24
                           CONFIDENTIAL




                                                           Page 43

                         Veritext Legal Solutions
                              866 299-5127
Case 4:18-cv-03451-JST Document 63-9 Filed 04/29/20 Page 8 of 24
                           CONFIDENTIAL




                                                           Page 44

                         Veritext Legal Solutions
                              866 299-5127
Case 4:18-cv-03451-JST Document 63-9 Filed 04/29/20 Page 9 of 24
                           CONFIDENTIAL




                                                           Page 45

                         Veritext Legal Solutions
                              866 299-5127
Case 4:18-cv-03451-JST Document 63-9 Filed 04/29/20 Page 10 of 24
                           CONFIDENTIAL




               .

                                                          Page 49

                         Veritext Legal Solutions
                              866 299-5127
Case 4:18-cv-03451-JST Document 63-9 Filed 04/29/20 Page 11 of 24
                           CONFIDENTIAL




                                                           Page 50

                         Veritext Legal Solutions
                              866 299-5127
Case 4:18-cv-03451-JST Document 63-9 Filed 04/29/20 Page 12 of 24
                           CONFIDENTIAL




                                                          Page 55

                         Veritext Legal Solutions
                              866 299-5127
Case 4:18-cv-03451-JST Document 63-9 Filed 04/29/20 Page 13 of 24
                           CONFIDENTIAL




                                                           Page 56

                         Veritext Legal Solutions
                              866 299-5127
Case 4:18-cv-03451-JST Document 63-9 Filed 04/29/20 Page 14 of 24
                           CONFIDENTIAL




                                                           Page 62

                         Veritext Legal Solutions
                              866 299-5127
Case 4:18-cv-03451-JST Document 63-9 Filed 04/29/20 Page 15 of 24
                           CONFIDENTIAL




                                                           Page 63

                         Veritext Legal Solutions
                              866 299-5127
Case 4:18-cv-03451-JST Document 63-9 Filed 04/29/20 Page 16 of 24
                           CONFIDENTIAL




                                                          Page 64

                         Veritext Legal Solutions
                              866 299-5127
Case 4:18-cv-03451-JST Document 63-9 Filed 04/29/20 Page 17 of 24
                           CONFIDENTIAL




                                                                    65

                         Veritext Legal Solutions
                              866 299-5127
Case 4:18-cv-03451-JST Document 63-9 Filed 04/29/20 Page 18 of 24
                           CONFIDENTIAL




                                                           Page 66

                         Veritext Legal Solutions
                              866 299-5127
Case 4:18-cv-03451-JST Document 63-9 Filed 04/29/20 Page 19 of 24
                           CONFIDENTIAL




                                                           Page 98

                         Veritext Legal Solutions
                              866 299-5127
Case 4:18-cv-03451-JST Document 63-9 Filed 04/29/20 Page 20 of 24
Case 4:18-cv-03451-JST Document 63-9 Filed 04/29/20 Page 21 of 24
Case 4:18-cv-03451-JST Document 63-9 Filed 04/29/20 Page 22 of 24




     DESHAIS EXH. 1068
                  Case 4:18-cv-03451-JST Document 63-9 Filed 04/29/20 Page 23 of 24

  7/24!2018                                   FireShot Capture 96 - Sell Art Online I Redbubble - https_www.redbubble.com_about selling


                                                                                                                                                        M    I.W>   Syr^


                                              REOBUBBLE

                                     Mons      Women s        Kids S B9btos     Cott co Cases      Sackers     Wal Art     Home Coco-       Statonery       Bags    Gifts




                                                       A GLOBAL MARKETPLACE FOR
                                                          INDEPENDENT ARTISTS




                                   riolccxne lo Redbubble a free markWtrlaee wort helps thotekands of arteas retool nay Radiances tam sell C.ek work more easily P.6
                                   gives yuu assess tu a rwCe rangy of Ixgt1 guaary products, pat mating fur your (lesions to make IOW (TUB imani, We cuurdelate
                                    everythmq from printing and stepping through to ongoing customer service giving you more aree to locus on creating great art and
                                                                     desgn (and orces+unaty watching cat videos on the riama:)

                                                                                        GfT3LVirta     t!Srat:




                                                                                      PRODUCT RANGE

                                   We valere quabty and we know 1 matters :o you and your customers. so a M cf effort goes nto ending awesome products that wrldo
                                                                                       puree td your work




                                          T SHIRTS               VINYL STICKERS            UE\10E CASES                  POSTERS                w MANY hIORE




                                                                    YOUR ART ALWAYS BELONGS TO YOU

                                   Mom importantly your work shays belongs to you You choose which products your work appears on and setyour Own prong No
                                        matter how many t.slwts cases parts of %hokurs you upkrad and sett, you retan ownership and marmot of your weak

                                                                                         cast 13ER of#EAIlNT




                                                                                                                                                                                   EXHIBIT
                                                                                OUR PRICING SYSTEM

                                  Unitise many other sites Redbubbia gives you total contra over what you sell your adios. Current Radbubble crests actually earn inn
                                                       riser aye moron of 17% ut the ratai pace but whethet a is td% at 30%. you get to decide
                                                                                                                                                                            I   hQ sLa .,   f Ö (03
                                                                                     H:Onn CVR PASE PRICES 1\C4ir
                                                                                                                                                                                Ç_li    (a -to-6).
chrome- extension:/ imcbpblocgmgf npjjppndjkmgjaogfceg {fsCaptured.html                                                                                                                     1/2




                                                                                                                                                                                       AT00005892
                                                                                                                                                                                                  ¡o bB
                  Case 4:18-cv-03451-JST Document 63-9 Filed 04/29/20 Page 24 of 24

 7/24/2018                                     FireShot Capture 96 - Sell Art Online I Redbubbie -httpswww.redbubble.com about_selling




                                       BASE                                                                                                   RETAIL
                                       PRICE
                                       Inc base orca ct rn Ta     xre n                              romp. «rt3,n.r,
                                       aw tpaaaa4 cn 11 wouvl                                 : a3m,r»traa><, ,Ptd,yxe


                                                                                                                                                             I
                                      uinp00s1                                                10.11 can kuaNrau


                                                   aa                                                  a                                                I
                                                                                           HOW DOES IT WORK?




                                           120                                                                                                                sis
                                       You CREATE á                  WE HANDLE THE                  WE COORDINATE             WE ARRANGE FOR             WE HANDLEANY
                                            UPLOAD                   TRANSACTIONS                    THE PRIMING                 DELIVERY                ISSUES FOR YOU
                                      Crate sou ve matt             Weil poop a p.ir,hase            1.k1 cooky rake :he      Vie wnsldnl wan; you      In Me unlike esem Diet
                                     year West msstnpiete           ,,rnpnducb we lane.           produictsymksed. b.. Vre   Wong pony) $Iarrps         sememeg goes awr :we
                                     scrpy Toot a bayou               paynra for you Nc            rnactioss are tinge and   or gran; are cols SO         have a world class
                                     R3 prone choose vow              need tc tam,. Ca.a           WCUie orobtlay Payout     we arrange ae drifts to    Cusamer Serte lean
                                      products ay! catyour          /rode!, or ymx very ooh         image roar Scsto           you. from OOletrog        acre ready IO handle
                                     rrcin; products can to          !ash regb'el 1000r            kcepybtr: nusge /0.^m      $hçpig ,nioto rekng.      an ISOJes you a wor
                                      found T atcrnLcrsoc              flat could be 'un            tick ter yoflno,'        sale your pecucls get to   ...nets crop* nave
                                     people oho vi$ä RB each                                  r          tonging              at's costrners saw,
                                     month or you can Lite','
                                     Linn LUSIO,fl IS Io )1)I:r
                                         ve) own stew




                                                                                  SOUNDS GOOD, DOESN'T IT?


                                                                                     1111111==7111111

                                                                                                                                                            . ,..s   L SUS -F::d,I.n




                                                                             Subscribe for special offers 8 updates




chrome -extension:/l mcbpbiocgmgfnpjjppnd jkrngjaogtceg(fsCaptured.htrnl                                                                                                                  2/2




                                                                                                                                                                                       ÁT00005893
